EXHIBIT 10.7

 
AMENDMENT NO. 1 TO
NAZARETH NATIONAL BANK
DIRECTORS’ DEFERRED COMPENSATION PLAN #2




THIS AMENDMENT NO. 1 (this “Amendment”) to the Nazareth National Bank Directors’
Deferred Compensation Plan #2 (the “Plan”) is made and entered into effective as
of November 15, 2007 by Keystone Nazareth Bank & Trust Company (the “Bank”).


RECITALS:


WHEREAS, Keystone Nazareth Bank & Trust Company, as successor to Nazareth
National Bank, desires to amend the Plan to ensure that the Plan complies with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and


WHEREAS, pursuant to Section 11 of the Plan, the Board may amend the Plan from
time to time;


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Board hereby amends the Plan as follows:


Section 1.                      Addition of a New Section 1.S to the Plan.
Section 1 of this Plan is hereby amended to add a new Section 1.S to read in its
entirety as follows:


“Specified Employee – “Specified Employee” shall have the meaning set forth in
Treasury Regulation §1.409A-1(i).”


Section 2.                      Other Amendments to Section 1 of the Plan.
Current Sections 1.S, 1.T and 1.U of the Plan are re-numbered as Sections 1.T,
1.U and 1.V, respectively. In addition, newly numbered Section 1.U of the Plan
is hereby amended to read in its entirety as follows:


"U. Separation from Service - “Separation from Service” means a termination of a
Participant’s services (whether as an employee or as an independent contractor)
to KNBT Bancorp, Inc. (the “Company”) and the Bank for any reason other than
death.  Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Company, the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period."
 
Section 3.                      References to Termination of Service.  All
references to Termination of Service in the Plan are hereby changed to
Separation from Service.


Section 4.                      Amendment to Section 2.2 of the Plan.  Sections
2.2 of the Plan is hereby amended to add a new subsection (c) at the end of such
section to read in its entirety as follows:


"
c.
Freezing of the Plan.  No new Participants shall be entitled to participate in
the Plan after December 31, 2005, and no new Deferred Compensation Agreements
shall be entered into by any Participant after December 31, 2005.  Deferred
Compensation Agreements entered into on or before December 31, 2005 shall
continue to be honored in accordance with their terms."



Section 5.                      Amendment to Section 3.1(a) of the
Plan.  Section 3.1(a) of the Plan is hereby amended to read in its entirety as
follows:


"
a.
Generally.  The Bank shall pay to the Participant an amount equal to the product
of the Normal Benefit multiplied by the Vested Percentage.  The benefit shall be
paid over a 15-year period in annual installments, provided that any benefits
being paid in monthly or quarterly installments prior to the date of this
Amendment shall continue to be paid in monthly or quarterly installments. Except
as provided in Section 3.1(c) below, such payments shall commence on the first
day of the month coincident with or next following the later of (1) the Normal
Benefit Date, or (2) for any Participant who is not a Specified Employee as of
the date of the Separation from Service, the date of the Participant’s
Separation from Service (or, if earlier, upon the death of a Participant
pursuant to Section 3.2 of the Plan).  If a Participant is a Specified Employee
as of the date of the Separation from Service, then the payments shall commence
on the first day of the month coincident with or next following the later of (y)
the Normal Benefit Date or (2) the lapse of six months after the date of the
Participant’s Separation from Service (or, if earlier, upon the death of a
Participant pursuant to Section 3.2 of the Plan). In each case, subsequent
payments shall be paid on the anniversary date of the first payment."



Section 6.                      Amendment to Section 3.1(b) of the Plan.  The
last three sentences of Section 3.1(b) of the Plan are hereby deleted in their
entirety.


Section 7.                      Deletion of Section 3.1(c) of the Plan.  Section
3.1(c) of the Plan is hereby deleted in its entirety.


Section 8.                      Deletion of Section 3.1(d) of the Plan. Section
3.1(d) of the Plan is hereby deleted in its entirety.


Section 9.                      Amendment to Section 3.2(a) of the Plan.  The
first sentence of Section 3.2(a) of the Plan is hereby amended to read in its
entirety as follows:


"
a.
Death Prior to Commencement of Normal Benefits.  If a Participant dies prior to
receiving any Normal Benefit payments, the Bank shall pay to the beneficiary the
Pre-Termination Survivor’s Benefit specified in the Benefit Schedule.  Such
benefit shall be paid over a 15-year period in annual installments commencing on
the first day of the month coincident with or next following the Participant’s
death, provided that any benefits being paid in monthly or quarterly
installments prior to the date of this Amendment shall continue to be paid in
monthly or quarterly installments. Payment of the Pre-Termination Survivor’s
Benefit shall relieve the Bank of the obligation to pay any other benefits under
the Plan."



Section 10                                Amendment to Section 3.3(c) of the
Plan.  Section 3.3(c) of the Plan is hereby amended to read in its entirety as
follows:


"
c.
Community Property.  If the Participant’s Compensation constitutes community
property, then any beneficiary designation made by the Participant other than a
designation of his spouse shall not be effective if any such beneficiary or
beneficiaries are to receive more than 50 percent of the aggregate benefits
hereunder unless such spouse shall approve such designation in writing."



Section 11.                                Amendment to 11 of the Plan.  Section
11 of the Plan is hereby amended to read in its entirety as follows:


"
11.
Amendments and Termination.  The Board of Directors of the Bank may, at any
time, amend or terminate the Plan, provided, however, that the Board of
Directors may not reduce or modify any benefit payable to a Participant or
beneficiary receiving benefit payments at the time the Plan is amended or
terminated.  Under no circumstances may the Plan permit the acceleration of the
time or form of any payment under the Plan prior to the payment events specified
herein, except as provided in this Section 11.  The Board of Directors of the
Bank may, in its discretion, elect to terminate the Plan in any of the following
three circumstances and accelerate the payment of the entire unpaid balance of
the Participant’s vested benefits as of the date of such payment in accordance
with Section 409A of the Code:



(i)  
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Bank that would be aggregated
with the Plan under Treasury Regulation §1.409A-1(c)(2) are terminated, and (2)
each Participant and all participants under the other aggregated arrangements
receive all of their benefits under the terminated arrangements within 12 months
of the date the Bank irrevocably takes all necessary action to terminate the
Plan and the other aggregated arrangements;



(ii)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Bank and (1) all arrangements sponsored by the
Bank that would be aggregated with the Plan under Treasury Regulation
1.409A-1(c) if any Participant participated in such arrangements are terminated,
(2) no payments are made within 12 months of the date the Bank takes all
necessary action to irrevocably terminate the arrangements, other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred, (3) all payments are made within 24 months of the date the Bank
takes all necessary action to irrevocably terminate the arrangements, and (4)
the Bank does not adopt a new arrangement that would be aggregated with the Plan
under Treasury Regulation 1.409A-1(c) if any Participant participated in both
arrangements, at any time within three years following the date the Bank takes
all necessary action to irrevocably terminate the Plan; or



 
(iii)
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in the Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.”



Section 12.                                No Further Modification.  Except as
expressly amended hereby, the Plan remains unmodified and in full force and
effect.


Section 13.                                Governing Law.  This Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflicts of laws principles.


IN WITNESS WHEREOF, the Bank has caused this Amendment to be executed as of the
date and year first written above.





               
KEYSTONE NAZARETH BANK
     
& TRUST COMPANY
               
BY:
       
Name:
Jeffrey P. Feather
     
Title:
Chairman of the Board




1

--------------------------------------------------------------------------------


